DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 filed 04/03/2020 are the current claims hereby under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
Please change “…between a sleeper and the firmness-controllable mattress and the spinal alignment of the sleeper are adjustable” to read “…between a sleeper and the firmness-controllable mattress and [[the]] a spinal alignment of the sleeper [[are]] is adjustable.” The spinal alignment lacks antecedent basis at this point in the claim and the “pressure distribution…[is] adjustable” is singular.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, the generic placeholder “thermal and moisture comfort control system” with the transitional phrase “for” modified by the functional language “adjusting one or more bedding temperatures of the bedding and one or more bedding relative humidity of the bedding”
Claim 7 specifies an example of the associated structure.
In claim 1, the generic placeholder “mattress firmness control machine” with the transitional phrase “being used for” modified by the functional language “adjusting firmness of each firmness-controllable component mattress”
Claim 9 specifies an example of the associated structure. 
In claim 1, the generic placeholder “spinal alignment measurement device” with the transitional phrase “being used for” modified by the functional language “measuring one or more spinal alignment parameters of the sleeper”
Claims 4 and 5 specify examples of the associated structures. 
In claim 11, the generic placeholder “polysomnography system” with the transitional phrase “for” modified by the functional language “measuring one or more physiological parameters of the sleeper”
In [0052] of the specification as filed 04/03/2020: “polysomnography system 140 comprises a plurality of sensors 141 for measuring sleep quality related physiological characteristics, e.g., brain wave, eye movement, etc.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) in view of Lee (US 20130281804 A1).
Regarding Claim 1, Poodeh discloses an evaluation system for evaluating sleeping comfort performance of a bedding system ([0002], he monitoring and analysis of pressure data for the control of body support systems, including mattresses and other bedding systems), 
the evaluation system comprising a hardware system ([0051], system shown in FIG. 1 includes the following major components: the bed sensor (11), the sensor electronics unit (10), the control processor unit (14), the comfort adjustment system (17), and the adjustable mattress or other adjustable bedding system (16)) for collecting real-time data (Data such as the pressure data described in [0055], “detected signal can be measured by the sensor electronics and converted to a pressure value”, is detected in real time to control the conform adjustment system described in [0066]), the hardware system comprising:
a thermal and moisture comfort measurement system comprising a first temperature sensors and humidity sensors ([0098], Moisture or temperature sensors may also be incorporated in the bedding system to determine when a person is getting too warm or perspiring too much), 
a thermal and moisture comfort control system ([0096], thermal control device) for adjusting one or more bedding temperatures of the bedding ([0096], regulates temperature on the mattress surface. The temperature can be elevated to increase comfort and induce sleep or it can be lowered slightly to promote sound sleeping);
a biomechanical comfort control system ([0072], adjustable mattress shown in FIG. 5) comprising a firmness-controllable mattress ([0072], comfort layer may also include an adjustable fluid bladder system underneath the common comfort layer bedding materials, such that the firmness of the comfort layer can be adjusted) and a mattress firmness control machine ([0066], comfort adjustment system shown in FIG. 4 includes control electronics (51), a compressor or fluid pump unit (50), a bladder selector switch (53), a pressure relief valve (52), and a pressure gauge (54)), 
the firmness-controllable mattress comprising a plurality of firmness-controllable component mattresses ([0073], adjustable fluid bladder layer can be a single bladder (47), multiple longitudinal bladders (44), multiple lateral bladders (45), or an array of cylindrical bladders or cells (46)), the mattress firmness control machine being used for adjusting firmness of each firmness-controllable component mattress ([0069], bladder selector switch (53) is used to select a specific bladder in the adjustable mattress for inflation) such that pressure distribution on an interface between a sleeper and the firmness-controllable mattress and the spinal alignment of the sleeper are adjustable ([0093], comfort and support engine calculates the desired settings for each of the bladders in the support and comfort layers of the adjustable mattress (16) and communicates with the comfort adjustment system (17) to implement these settings. In Fig. 20 and [0123], adjust the mattress firmness in each body zone);
and a biomechanical comfort measurement system comprising a pressure sensing mat ([0052], bed pressure sensor (11). In [0053], an array of individual pressure sensing elements. See also Fig. 12) and a spinal alignment measurement device ([0108], tilt sensing array), the pressure sensing mat being located on the firmness-controllable mattress ([0054], the [bed pressure] sensor is mounted underneath a surface or quilt layer of the mattress) and comprising a plurality of pressure sensors ([0053], arrays are typically 16 sensels×40 sensels to 64 sensels×160 sensels, or preferably 26 sensels×64 sensels), each pressure sensor being used for measuring pressure on a position of the interface such that the pressure distribution on the interface is obtained based on the measured pressure ([0076], example of an array of pressure measurements shown in FIG. 7, includes a two-dimensional pressure image of a person lying on their back (61)), 
a spinal alignment measurement device ([0116], machine vision process (5)) being used for measuring one or more spinal alignment parameters of the sleeper ([0116], can compare the live pressure data to the optimal pressure data stored during the configuration of the bedding system and determine that the contact area for the too soft mattress (75) had exceeded the preferred contact area of the good support mattress. The one or more spinal alignment parameters in this case is the contact area. As described in [0116], proper spinal alignment can be determined based on peak pressure, location of detected pressure, and pressure distribution).
However, Poodeh does not explicitly disclose a plurality of first temperature sensors and a plurality of humidity sensors, each first temperature sensor being used for measuring a temperature of a position of a bedding, each humidity sensor being used for measuring a relative humidity of a position of the bedding; thermal and moisture comfort control system for adjusting one or more bedding relative humidity of the bedding.
Lee teaches a sensor integrated bed (Abstract, a sensor array disposed between a patient and a support surface) comprising a sensor array disposed in a bed ([0072], example node 1000 of the sensor array 904 is depicted [shown in Fig. 9 as including a plurality of nodes]) a plurality of first temperature sensors and a plurality of humidity sensors ([0072], depicted node 1000 may include a number of sensors such as a pressure sensor 1002, a deep oxygen saturation sensor 1004, a moisture sensor 1006, and a temperature sensor 1008), each first temperature sensor being used for measuring a temperature of a position of a bedding and each humidity sensor being used for measuring a relative humidity of a position of the bedding (Each nodes is used to measure the respective temperature and humidity at the position); and 
a moisture comfort control system for adjusting one or more bedding relative humidity of the bedding ([0071], the system may activate a fan or other air flow system to reduce the offending moisture level). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Poodeh to include a plurality of temperature and humidity sensors for monitoring the respective positions and to control the relative humidity as taught by Lee to alleviate or address any undesirable conditions detected by the system at specific location (Lee [0071]).

Regarding Claim 4, Poodeh teaches in a separate embodiment wherein the spinal alignment measurement device comprises a laser liner and a plurality of stickers, the plurality of stickers being used for being attached on a back of the sleeper, the laser liner being used for detecting a position of each sticker ([0144], optical passive systems track retroreflective markers, for example, by infrared cameras. A light source near a camera illuminates the reflective markers…Computer algorithms analyze captured pictures thereby to identify and track human bodies over time). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Poodeh to include the laser and stickers as taught by Poodeh to identify and track human bodies over time ([0143]). One of ordinary skill in the art would recognize that applying the known technique of using reflective stickers and lasers to capture images as taught by Poodeh to the system including monitoring the location of the spine as disclosed by Poodeh would yield only predictable results. 

Regarding Claim 6, Poodeh further discloses wherein the one or more spinal alignment parameters include a deviation area of a back of the sleeper, a deviation angle of the back and/or a deviation distance of the back (See Fig. 13b, the tilt sensors measure the deviation of the back which is fed into the machine vision process to optimize the contact area and pressure which are controlled by the alignment of the spine).

Regarding Claim 9, Poodeh further discloses wherein each firmness-controllable component mattress comprises a bag ([0067], the fluid bladders); and the mattress firmness control machine comprises a pump for pumping air or a liquid into or out of the bag of each firmness-controllable component mattress ([0068], a pump can be used to inflate fluid bladders in the adjustable mattress).

Regarding Claim 10, Poodeh further disclose wherein the plurality of firmness-controllable component mattresses has three firmness-controllable component mattresses, five firmness- controllable component mattresses (See Fig. 5, five  longitudinal bladders (44) are shown) or seven firmness-controllable component mattresses.

Regarding Claim 11, Poodeh further discloses wherein the hardware system further comprises a polysomnography system ([0091], sleep state process (7) can utilize pressure data or other sensors) for measuring one or more physiological parameters of the sleeper ([0091], detect the accepted standard 5 stages of sleep: stage 1, transition stage between sleeping and waking where the brain produces high amplitude theta waves; stage 2, the body prepares to enter deeper sleep where brain waves become slower and bursts of rapid, rhythmic brain wave activity known as sleep spindles occur, body temperature starts to decrease and heart rate begins to slow; stage 3, transitional state between light and deep sleep, slow brain waves known as delta waves begin to occur; stage 4, deep sleep where delta waves occur; stage 5, Rapid Eye Movement (REM) sleep, characterized by eye movement, increased respiration and increased brain activity. Micro changes in pressure can be analyzed to detect changes in respiration or a brain wave sensing headband could be worn to detect the beta, alpha, theta and delta waves associated with the 5 stages of sleep).

Regarding Claim 12, modified Poodeh teaches the evaluation system of claim 1, and Poodeh teaches in a separate embodiment wherein the hardware system further comprises an acceleration sensor ([0144], Inertial sensors (e.g., an accelerometer, a gyroscope, and a magnetometer) are attached to an individual's body) for determining position changes of the sleeper ([0144], movement can be tracked from data generated by the inertial sensors). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Poodeh to include an inertial sensor as taught by Poodeh to track body of movement of the subject in the bed ([0144]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) and Lee (US 20130281804 A1) as applied to claim 1 above, and further in view of Demirli (US 20200315367 A1).
Regarding Claim 2, modified Poodeh teaches the evaluation system of claim 1 as described above.
However, modified Poodeh does not explicitly teach wherein the thermal and moisture comfort measurement system further comprises a second temperature sensor and a second humidity sensor, the second temperature sensor being used for measuring an ambient temperature, the second humidity sensor being used for measuring an ambient relative humidity.
Demirli teaches a bed controlled based on sensed conditions (Abstract) comprising a second temperature sensor and a second humidity sensor, the second temperature sensor being used for measuring an ambient temperature, the second humidity sensor being used for measuring an ambient relative humidity ([0031], ambient condition sensor 380…may include any suitable sensing components for sensing temperature…also include a hygrometer or any other suitable device for sensing a relative humidity of a space in which subject 345 is located.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Poodeh to include ambient temperature and humidity sensors as taught by Demirli to make recommendations for actions to take based on the ambient condition (Demirli [0058]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) and Lee (US 20130281804 A1) as applied to claim 1 above, and further in view of van Someren (US 20100100004 A1).
Regarding Claim 3, modified Poodeh teaches the evaluation system of claim 1 as described above.
However, modified Poodeh does not explicitly disclose wherein the thermal and moisture comfort measurement system further comprises a plurality of third temperature sensors, each third temperature sensor being used for measuring a skin temperature of a part of the sleeper. van Someren teaches a sleep system comprising a plurality of temperature sensors ([0162], one or more temperature sensors 241), each temperature sensor being used for measuring a skin temperature of a part of the sleeper ([0165], temperature sensors 241 at these sites will be selected by computer arrangement 2 to establish the skin temperature of the selected body part). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for monitoring sleep quality using a bedding system as disclosed by Poodeh to include skin temperature sensors as taught by van Someren to generate control signals that can be used to keep the subject’s skin temperature within a desired range (van Someren [0163]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) and Lee (US 20130281804 A1) as applied to claim 1 above, and further in view of Oexman (US 20100317930 A1).
Regarding Claim 5, modified Poodeh teaches the evaluation system of claim 1 as described above.
However, modified Poodeh does not explicitly disclose wherein the spinal alignment measurement device comprises a camera for capturing images of the back of the sleeper. Oexman teaches a method and system for evaluating a person in a sleep system (Abstract) wherein a spinal alignment measurement device comprises a camera for capturing images of the back of the sleeper ([0066], digital imaging device 260 is configured to acquire a digital image of a person positioned on the test bed 101). One having ordinary skill in the art before the effective filing date of the claimed invention would recognize that substituting a digital imaging device as taught by Oexman for the spinal alignment measurement device using machine vision as disclosed by Poodeh would be a substation of known elements in the art to achieve the same outcome and would yield only predictable results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) and Lee (US 20130281804 A1) as applied to claim 1 above, and further in view of Lachenbruch (US 20140196210 A1), Sauser (US 20140201922 A1), and Kilborn (US 20100268121 A1).
Regarding Claim 7, Poodeh further discloses the thermal and moisture comfort control system comprises a blower ([0068], fluid pump unit (50)), a tube ([0069], tubes).
However, modified Poodeh does explicitly teach: a bed, wherein the firmness-controllable mattress is located on the bed; and the thermal and moisture comfort control system comprises a temperature and humidity regulator and a plurality of diffuser plates, the tube connecting the temperature and humidity regulator and the blower, the blower being used for generating an airflow to the bed via the plurality of diffuser plates, the temperature and humidity regulator being used for adjusting a temperature of the air flow and a relative humidity of the air flow such that the one or more bedding temperatures and the one or more bedding relative humidity are adjusted.
Lachenbruch teaches a microclimate control systems used in patient supports, such as hospital beds ([0002]) comprising a temperature and humidity regulator ([0029], an air conditioner unit), a blower ([0029], a blower), a tube ([0042], a connector hose 48), the tube connecting the temperature and humidity regulator and the blower ([0043], conditioning unit 58 is coupled between the blower 56 and the topper 20 [and the hose connects the blower to the topper]), the blower being used for generating an airflow to the bed ([0043], blower…to provide air flow to the topper 20 and the bladders 30, 32), the temperature and humidity regulator being used for adjusting a temperature of the air flow and a relative humidity of the air flow such that the one or more bedding temperatures and the one or more bedding relative humidity are adjusted ([0044], conditioning unit 58 includes a cooler 65 and a heater 75 that are configured to cool or heat air sent from the blower 56 to the topper 20 as show in FIG. 4. In some embodiments, the conditioning unit 58 may also include a humidifier (not shown) and/or a dehumidifier (not shown) configured to add or remove humidity from air passed from the blower 56 to the topper 20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Poodeh to include the regulator, blower, and tube as taught by Lachenbruch to control the properties of the air flowing into the mattress (Lachenbruch [0044]). 
Sauser teaches a fluidized bed ([0002]) comprising a plurality of diffuser plates ([0041], board plates 74) wherein the airflow is generated to the bed via the diffuser plates ([0030], Air from the first plenum 44 is configured to flow through a first diffuser board 48 and into a fluidizable medium 46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressurizing bed disclosed by Poodeh to include diffuser plates as taught by Sauser to control air flow into the bed (Sauser [0030]). 
Kilborn teaches an active support mattress (Abstract) comprising  a bed ([0039], base 12), wherein the firmness-controllable mattress ([0039], specialized alternating pressure mattress 14) is located on the bed ([0039], positioned on top of the base 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress system disclosed by Poodeh to include a bed as taught by Kilborn to support the mattress as is conventional in the art (Kilborn [0039]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) and Lee (US 20130281804 A1) as applied to claim 1 above, and further in view of Lachenbruch (US 20140196210 A1).
Regarding Claim 8, modified Poodeh teaches the evaluation system of claim 1 as described above.
However, modified Poodeh does not explicitly teach wherein the bedding has a plurality of microclimate controllable zones, the bedding temperature and the bedding relative humidity in each microclimate controllable zone are adjusted individually by the thermal and moisture comfort control system.
Poodeh discloses that the system includes a plurality of zones ([0120], sensing area can be divided into 1 to 12 body zones) and that pressure in each zone can be controlled ([0123], manual adjustments to each zone in the adjustable mattress (16). An example of a zone adjusting user interface in FIG. 20 allows the user to manually adjust the mattress firmness in each body zone). Lachenbruch teaches a microclimate control systems used in patient supports, such as hospital beds ([0002]) wherein a bedding temperature and a bedding relative humidity in the microclimate controllable zone is adjusted individually by a thermal and moisture comfort control system ([0049], a user may select custom levels of moisture removal and interface temperature by pressing up and down arrows 94, 95, 96, and 97). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including a plurality of zones into which air is passed to control firmness as taught by Poodeh to allow for the temperature and moisture of each zone to be controlled by changing the air passed thereto as taught by Lachenbruch to allow for the user control the setting related to comfort. 

Claims 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Poodeh (US 20180027988 A1) and Lee (US 20130281804 A1) as applied to claim 1 above, and further in view of Kirchhoff (US 20110000018 A1).
Regarding Claim 13, Poodeh further discloses:
a computational system ([0094], Control Processor Unit) having a processor ([0074], an Intel processor based module); and
a portable device ([0094], an external user interface device such as a laptop computer, tablet computer, or smart phone device), wherein:
the computational system is configured to receive and process the real-time data from the hardware system ([0067], the control electronics (51) and the Control Processor Unit (14) is used to allow the CPU to monitor (“monitor”) and control (“process”) the inflation of the air bladder. In [0071], the Control Processor Unit (CPU) adjusts the inflation in a particular fluid bladder until the desired pressure measurement is obtained for the bladder being adjusted. The Control Processor Unit (14) then samples the pressure gauge for that bladder and stores this information for future reference), and is communicatively connected to the portable device ([0094], Control Processor Unit can be manually controlled with a user interface device…such as a smart phone device) for transmitting real-time data for evaluating the bedding system and adjusting the hardware system (See Fig. 20 and [0123], a real-time image of the pressure distribution is transmitted to the user interface device and is shown to the user to allow them to manually adjust the hardware system through changing the pressure of each zone.);
a mobile application executable on the portable device ([0057], application software running on a personal computer. Described in detail starting in [0074]) is configured to collect subjective opinion of the sleeper using a plurality of questionnaires ([0088], user interface (8) can also solicit feedback on a person's sleep after they have awakened in the morning. An example of a sleep feedback interface is provided in FIG. 8 where the person ranks comfort, back pain, quality of sleep, stiffness, and feeling of tiredness on a scale of 1 to 5); and
the processor is configured to perform combined analysis of the subjective opinion and the real-time data of the bedding system ([0088], machine learning process (6) uses this feedback information to assess the success of support and comfort attribute adjustments that were made throughout the night), and send instructions to the hardware system to:
control the thermal and moisture comfort control system for adjusting the one or more bedding temperature of the bedding ([0093], comfort and support engine (9) uses the inputs from the other software applications to automatically determine the most appropriate adjustable mattress settings. The settings include a temperature setting); and
control the mattress firmness control machine for adjusting the firmness of each firmness-controllable component mattress ([0093], comfort and support engine (9) uses the inputs from the other software applications to automatically determine the most appropriate adjustable mattress settings. The settings include a firmness setting).
However, Poodeh does not explicitly disclose a tactile database and that the processor adjusts the one or more bedding relative humidity. Lee teaches automatically controlling the humidity. Therefore, it would be obvious that the combination of Poodeh and Lee would teach controlling both the temperature and humidity.  
Kirchhoff teaches an adjustable firmness mattress ([0014]) comprising a tactile database ([0014], detailed relationship between a large number of firmness values and temperatures for the thermoelastic and viscoelastic plastic material used in each case can also be stored as data in a memory and/or in the form of an algorithm). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Poodeh to include a tactile database as taught by Kirchhoff to accurately convert temperature to firmness of the material (Kirchhoff [0014]).

Regarding Claim 19, Poodeh further discloses wherein the processor is further configured to:
control the thermal and moisture comfort control system based on real-time data measured by thermal and moisture comfort measurement system ([0099], temperature control device can regulate body temperature in response to changing environmental and physiological conditions throughout the night); and
control the biomechanical comfort control system based on real-time data measured by the biomechanical comfort measurement system ([0084], machine vision process (5) continuously monitors and processes the pressure data to determine a person's body position…The body position is passed to the comfort and support engine (9) and the bedding system is configured appropriately for the person's body position).

Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claims 14, 15, and 18, the prior art relied upon above, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest: wherein the plurality of questionnaires comprises a Pittsburgh Sleep Quality Index (PSQI) questionnaire, a microclimate psychological questionnaire, a pressure distribution and spinal support assessment questionnaire, and a fabric tactile psychological questionnaire (Claim 13); wherein the tactile database comprises data and information in relation to objective mechanical test results of bed fabrics for evaluating a touch comfort of the bed fabrics of the bedding (Claim 15); and a cloud system comprising a cloud processor and a Big Data database of bed fabrics, wherein: the Big Data database stores a collection of mechanical test results of the bed fabrics and the subjective opinions of the bed fabrics and the subjective opinions are categorized according to personal demographic information enabling an extraction of relevant information from the Big Data database (Claim 18).
The closet prior art of record includes Poodeh (US 20180027988 A1) who discloses a controllable bedding system including assessing subjecting information about sleep quality from the subject. However, Poodeh does not teach or suggest fabric tactile psychological questionnaire, a tactile database including objective mechanical test results of bed fabrics for evaluating a touch comfort of the bed fabrics of the bedding, or a bog data base including a collection of mechanical test results of the bed fabrics and the subjective opinions of the bed fabrics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/               Primary Examiner, Art Unit 3791